EXHIBIT 10.26

ALLSCRIPTS, LLC AND A4 HEALTH SYSTEMS, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, (this “Agreement”) is made as of this 28th day of
February, 2006, by and among Allscripts, LLC, a limited liability corporation
organized and existing under the laws of the State of Delaware, with its
principal place of business at 222 Merchandise Mart, #2024, Chicago, Illinois
60654 (“Allscripts”), A4 Health Systems, Inc., a North Carolina corporation,
with its principal place of business at 5501 Dillard Drive, Cary, North Carolina
27511 (“Company”), and David Bond (“Executive”).

RECITALS

WHEREAS, Executive is President and Chief Operating Officer of Company;

WHEREAS, Allscripts Healthcare Solutions, Inc., a Delaware corporation (“AHS”),
Quattro Merger Sub Corp. (“Sub”), Company and the shareholder representative
named therein have entered into an Agreement of Merger (the “Merger Agreement”),
which provides, upon the terms and subject to the conditions thereof, for the
merger of Sub with and into Company (the “Merger”);

WHEREAS, from and after the date of effectiveness of the Merger (the “Effective
Date”), Company desires to employ Executive as its President of SMB Solutions;
and

WHEREAS, Executive desires to be employed by Company in the aforesaid capacity.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

AGREEMENT

1. Employment.

Company hereby agrees to employ Executive, and Executive hereby accepts
employment, as President of SMB Solutions of Company, pursuant to the terms of
this Agreement. Executive shall report directly to the Chief Executive Officer
of the Company and have the duties and responsibilities and perform such
administrative and managerial services of that position as are set forth in the
bylaws of Company (the “Bylaws”) or as shall be reasonably delegated or assigned
to Executive by the Chief Executive Officer of Company from time to time.
Executive shall carry out Executive’s responsibilities hereunder on a full-time
basis for and on behalf of Company; provided that Executive shall be entitled to
devote time to personal investments, civic and charitable activities, and
personal education and development, so long as such activities do not interfere
with or conflict with Executive’s duties hereunder. Notwithstanding the
foregoing, Executive agrees that, during the term of this Agreement, Executive
shall not act as an officer of any entity other than Company without the prior
written consent of Company.

 

1



--------------------------------------------------------------------------------

2. Effective Date and Term.

The initial term of Executive’s employment by Company under this Agreement shall
commence as of the Effective Date and shall continue in effect for a term of one
(1) year, unless earlier terminated as provided herein. Thereafter, this
Agreement shall automatically renew for additional and successive terms of one
(1) year each, unless either Company or Executive elects not to renew this
Agreement upon the expiration of the initial term or any renewal term by
providing written notice of such non-renewal to the other party at least one
hundred eighty (180) days prior to the expiration of the then current term. As
used herein, the term “Employment Period” shall mean the period from the
Effective Date until the termination of the Agreement (i) for non-renewal
pursuant to this Section 2 or (ii) pursuant to Section 4 herein. If the
transactions contemplated by the Merger Agreement are not consummated, this
Agreement shall be null and void. For purposes of this Agreement, any notice of
non-renewal by the Company which provides for termination of Executive’s
employment before the end of the Employment Period or acceleration of
Executive’s last day of active employment or involves or gives rise to any
grounds for termination by Executive for Good Reason shall be deemed a
termination without Cause by the Company.

3. Compensation and Benefits.

In consideration for the services Executive shall render under this Agreement,
Company shall provide or cause to be provided to Executive the following
compensation and benefits:

3.1 Base Salary. During the Employment Period, Company shall pay to Executive an
annual base salary at a rate of $250,000 per annum, subject to all appropriate
federal and state withholding taxes, which base salary shall be payable in
accordance with Company’s normal payroll practices and procedures; provided
however, that if the Company meets or exceeds the revenue and operating income
budgeted amounts in the existing 2006 budget for each of the first two quarters
of 2006, Executive’s base salary shall increase from $250,000 to $260,000 per
annum, beginning in the third quarter of 2006. Executive’s base salary shall be
reviewed annually on each anniversary of the Effective Date during the
Employment Period by the Chief Executive Officer of Company and may be increased
(but not decreased) in the sole discretion of the Chief Executive Officer, based
on Executive’s performance during the preceding twelve-month period. Executive’s
base salary, as such base salary may be increased annually hereunder, is
hereinafter referred to as the “Base Salary.”

3.2 Performance Bonus. Executive shall be eligible to receive a cash bonus with
respect to each Fiscal Year of Company that ends during the term of this
Agreement (the “Performance Bonus”). Payment of the Performance Bonus, if any,
will be made in accordance with the terms and conditions of Company’s management
bonus plan, as in effect from time to time, and in accordance with Company’s
budget. With respect to the 2006 Fiscal Year, the terms and conditions of the
management bonus plan and the targets for bonus achievement will be established
in a manner consistent with Company’s 2005 management bonus plan. For purposes
of this Agreement, the term “Fiscal Year” shall mean the fiscal year of Company,
commencing on January 1 of each year and ending on December 31.

3.3 Benefits. During the Employment Period and as otherwise provided hereunder,
Executive shall be entitled to the following:

3.3.1 Vacation. Executive shall be entitled to 20 business days per full Fiscal
Year of paid vacation, such vacation time not to be cumulative (i.e., vacation
time not taken in any Fiscal Year shall not be carried forward and used in any
subsequent Fiscal Year). Executive shall also be entitled to paid holidays in
accordance with Company’s regular holiday schedule.

 

2



--------------------------------------------------------------------------------

3.3.2 Participation in Benefit Plans. Executive shall be entitled to health
and/or dental benefits, including immediate coverage for Executive and
Executive’s eligible dependents, which are generally available to Company’s
senior executive employees and as provided by Company in accordance with its
group health insurance plan coverage. In addition, Executive shall be entitled
to participate in any profit sharing plan, retirement plan, group life insurance
plan, disability plan or other insurance plan or medical expense plan or other
plan or program maintained by Company for its senior executives generally, in
accordance with the general eligibility criteria therein. Executive’s service
with the Company prior to the Effective Date shall be taken into account for all
vesting and eligibility purposes under any such plans or programs.

3.3.3 Perquisites. Executive shall be entitled to such other benefits and
perquisites that are generally available to Company’s senior executive employees
and as provided in accordance with Company’s plans, practices, policies and
programs for senior executive employees of Company.

3.4 Expenses. Company shall reimburse Executive for proper and necessary
expenses incurred by Executive in the performance of Executive’s duties under
this Agreement from time to time upon Executive’s submission to Company of
invoices of such expenses in reasonable detail and subject to all standard
policies and procedures of Company with respect to such expenses.

3.5 Stock-Based Awards. Executive shall be eligible to participate in any
applicable stock bonus, stock option, or similar plan implemented by Allscripts
and generally available to its senior executive employees (each, a “Plan”).
Awards will be made at the discretion of the Chief Executive Officer of
Allscripts, subject to approval by the Board of AHS.

3.6 Special Bonus. On the Effective Date and in consideration in part for the
covenants set forth in Section 5 hereof, Company shall pay to Executive a bonus
in the amount of $550,000 (the “Special Bonus”), subject to all appropriate
federal and state withholding taxes.

4. Termination of the Agreement Prior To the Expiration.

This Agreement and the Employment Period may be terminated at any time as
follows (the effective date of such termination hereinafter referred to as the
“Termination Date”):

4.1 Termination upon Death or Disability of Executive.

4.1.1 This Agreement and the Employment Period shall terminate immediately upon
the death of Executive. In such event, Executive’s estate (or named beneficiary)
shall have the right to receive payment of the amounts set forth in
Section 4.4.3 of the Agreement.

4.1.2 Company may terminate this Agreement and the Employment Period upon the
disability of Executive. For purposes of this Agreement, Executive shall be
deemed to be “disabled” if Executive, as a result of illness or incapacity,
shall be unable to perform substantially Executive’s required duties for a
period of three (3) consecutive months or for any aggregate period of three
(3) months in any six (6) month period. In the event of a dispute as to whether
Executive is disabled, the determination of disability shall be made by the
concurring opinions of two reasonably qualified licensed practicing physicians
(one of Company’s choice and the other of Executive’s choice, with each party
being responsible for the costs of the physician selected by such party), and
Executive agrees to submit to such tests and examination as such physicians
shall deem appropriate to determine Executive’s capacity to perform the services
required to be performed by Executive hereunder. In such event, the parties
hereby agree that the concurring opinions of such physicians as to the
disability of Executive shall be final and binding on the parties. Any
termination of the Agreement under this Section 4.1.2 shall be effected without
any adverse effect on Executive’s rights to receive benefits under any
disability policy of Company, but shall not be treated as a termination without
cause.

 

3



--------------------------------------------------------------------------------

4.2 Termination by Company for Cause. Company may terminate this Agreement and
the Employment Period for Cause (as defined herein) upon written notice to
Executive, which termination shall be effective on the date specified by Company
in such notice; provided however, that Executive shall have a period of ten
(10) days (or such longer period not to exceed 30 days as would be reasonably
required for Executive to cure such action or inaction) after the receipt of the
written notice from Company to cure the particular action or inaction, to the
extent a cure is possible. For purposes of this Agreement, the term “Cause”
shall mean:

4.2.1 any willful refusal by Executive to substantially perform Executive’s
duties and obligations hereunder, other than any such failure resulting from the
disability of Executive;

4.2.2 any intentional act of fraud, embezzlement or theft by Executive in
connection with Executive’s duties hereunder or in the course of Executive’s
employment hereunder or any prior employment or Executive’s admission or
conviction of a felony or any crime involving moral turpitude, fraud,
embezzlement, theft or misrepresentation;

4.2.3 any gross negligence or willful misconduct of Executive resulting in a
loss to Company or any of its affiliates or damage to the reputation of Company
or any of its affiliates;

4.2.4 any breach by Executive of any of the covenants contained in Section 5
hereof;

4.2.5 any violation of any statutory or common law duty of loyalty to Company or
any of its affiliates; or

4.2.6 Executive’s material violation of any generally recognized policy of AHS
or Company, Executive’s willful refusal to follow the lawful directions of the
Chief Executive Officer of Company or the Board of AHS.

Notwithstanding the foregoing, any notice and lapse of time period provided in
this Section 4.2 shall not be required with respect to any event or circumstance
which is the same or substantially the same as an event or circumstance with
respect to which notice and an opportunity to cure has been given within the
previous six (6) months.

4.3 Termination without Cause or by Executive for Good Reason.

4.3.1 Termination without Cause. Either party may terminate this Agreement and
the Employment Period without Cause upon thirty (30) days prior written notice
to the other party. If either party elects not to renew this Agreement for any
renewal period pursuant to Section 2 hereof, such election shall not constitute
a termination of the Employment Period without Cause.

4.3.2 Termination by Executive for Good Reason. Executive may terminate this
Agreement and the Employment Period for Good Reason (as hereinafter defined).
For purposes hereof, “Good Reason” shall mean (i) any material diminishment in
Executive’s authority, responsibilities or compensation without Executive’s
consent that is not cured within thirty (30) days after Executive shall have
provided written notice of such diminishment to the Board of Directors of AHS or
(ii) AHS’s requirement that Executive be based at any office or location more
than thirty (30) miles from where Executive is employed on the Effective Date,
other than for travel that is reasonably required in the performance of
Executive’s duties.

 

4



--------------------------------------------------------------------------------

4.4 Rights upon Termination. Upon termination of this Agreement and the
Employment Period, the following shall apply:

4.4.1 Termination by Company without Cause or by Executive for Good Reason. If
Company terminates the Employment Period without Cause (other than a non-renewal
by Company under Section 2) or if Executive terminates the Employment Period for
Good Reason, Executive shall be entitled to receive payment of any Base Salary
amounts that have accrued but have not been paid as of the Termination Date, and
the unpaid Performance Bonus, if any, with respect to the Fiscal Year preceding
the Fiscal Year in which the Termination Date occurs (such Performance Bonus, if
any, to be determined in the manner that it would have been determined, and
payable at the time it would have been payable, under Section 3.2 had there been
no termination of the Employment Period). In addition, subject to Section 4.4.2,
below, Company shall be obligated to pay Executive (or provide Executive with)
the following benefits as severance:

 

  (i) six months of Executive’s Base Salary in effect immediately prior to the
Termination Date, payable in six equal monthly installments commencing on the
Termination Date, such amount to be payable regardless of whether Executive
obtains other employment and is compensated therefor (but only so long as
Executive is not in violation of Section 5 hereof);

 

  (ii) continuation of Executive’s then current enrollment (including family
enrollment, if applicable) in all health and/or dental insurance benefits set
forth in Section 3.3.2 for a period of six months following the Termination
Date, with Executive’s contribution to such plans as if Executive were employed
by Company, such contributions to be paid by Executive in the same period (e.g.,
monthly, bi-weekly, etc.) as all other employees of Company; provided, however,
that Company may terminate such coverage if payment from Executive is not made
within ten (10) days after the date on which Executive receives written notice
from Company that such payment is due; and provided, further, that such benefits
may be discontinued earlier to the extent that Executive becomes entitled to
comparable benefits from a subsequent employer; and

 

  (iii) any awards granted to Executive pursuant to Section 3.5 that have not
vested as of the Termination Date shall vest in full upon the Termination Date.

 

  (iv) the amount of Executive’s Performance Bonus, if any, for the Fiscal Year
in which the Termination Date occurs that would have been payable under
Section 3.2 had there been no termination of the Employment Period (such
Performance Bonus, if any, to be determined in the manner it would have been
determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period), multiplied
by a fraction, the numerator of which is the number of completed months in the
Fiscal Year in which the Termination Date occurs prior to the Termination Date
and the denominator of which is twelve;

 

  (v) accrued but unused vacation pay, which shall be payable in a lump sum
within thirty (30) days of the Termination Date.

 

5



--------------------------------------------------------------------------------

4.4.2 Termination With Cause by Company or Without Cause by Executive. If
Company terminates the Employment Period with Cause, or if Executive terminates
the Employment Period other than a) as a non-renewal under Section 2 or b) as a
result of death or disability or c) for Good Reason, Company shall be obligated
to pay Executive (i) any Base Salary amounts that have accrued but have not been
paid as of the Termination Date and (ii) the unpaid Performance Bonus, if any,
with respect to the Fiscal Year preceding the Fiscal Year in which the
Termination Date occurs (such Performance Bonus, if any, to be determined in the
manner it would have been determined, and payable at the time it would have been
payable, under Section 3.2 had there been no termination of the Employment
Period) and (iii) accrued but unused vacation pay, which shall be payable in a
lump sum within thirty (30) days of the Termination Date.

4.4.3 Termination Upon Death or Disability. If the Employment Period is
terminated because of the death or disability of Executive, Company shall be
obligated to pay Executive or, if applicable, Executive’s estate, the following
amounts: (i) earned but unpaid Base Salary; (ii) the unpaid Performance Bonus,
if any, with respect to the Fiscal Year preceding the Fiscal Year in which the
Termination Date occurs (such Performance Bonus, if any, to be determined in the
manner it would have been determined, and payable at the time it would have been
payable, under Section 3.2 had there been no termination of the Employment
Period); and (iii) the amount of Executive’s Performance Bonus, if any, for the
Fiscal Year in which the Termination Date occurs that would have been payable
under Section 3.2 had there been no termination of the Employment Period (such
Performance Bonus, if any, to be determined in the manner it would have been
determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period) ),
multiplied by a fraction, the numerator of which is the number of completed
months in the Fiscal Year in which the Termination Date occurs prior to the
Termination Date and the denominator of which is twelve; and (iv) accrued but
unused vacation pay, which shall be payable in a lump sum within thirty
(30) days of the Termination Date. The foregoing shall be in addition to, and
not in lieu of, any benefits payable to Executive under any applicable
disability or life insurance plan or program.

4.4.4 Termination for Non-Renewal by Company. If the Employment Period is
terminated by reason of a non-renewal by Company under Section 2, then Executive
shall be entitled to receive payment of any Base Salary amounts that have
accrued but have not been paid as of the Termination Date, and the unpaid
Performance Bonus, if any, with respect to the Fiscal Year preceding the Fiscal
Year in which the Termination Date occurs (such Performance Bonus, if any, to be
determined in the manner that it would have been determined, and payable at the
time it would have been payable, under Section 3.2 had there been no termination
of the Employment Period). In addition, Company shall be obligated to pay
Executive as severance six months of Executive’s Base Salary in effect
immediately prior to the Termination Date, payable in six equal monthly
installments commencing on the Termination Date, such amount to be payable
regardless of whether Executive obtains other employment and is compensated
therefor (but only so long as Executive is not in violation of Section 5
hereof).

4.4.5 Effect of Notice of Termination. Any notice of termination by Company,
whether for Cause or without cause, may specify that, during the notice period,
Executive need not attend to any business on behalf of Company (except, in the
case of termination for Cause, to the extent necessary or appropriate to enable
Executive to effect a cure to the extent a cure is possible).

 

6



--------------------------------------------------------------------------------

5. Noncompetition and Confidentiality.

5.1 Covenant Not to Compete. During the Employment Period and for a period of
the longer of (1) one (1) year after the expiration or earlier termination of
the Employment Period (other than a termination by Company without Cause or by
Executive for Good Reason) and (2) two (2) years from the Effective Date,
Executive shall not, (i) directly or indirectly act in concert or conspire with
any person employed by Company or any of its affiliates in order to engage in or
prepare to engage in or to have a financial or other interest in any business
which is a Direct Competitor (as defined below) or (ii) serve as an employee,
agent, partner, shareholder, director or consultant for, or in any other
capacity participate, engage or have a financial or other interest in any
business which is a Direct Competitor; provided, however, that notwithstanding
anything to the contrary contained in this Agreement, Executive may own up to
two percent (2%) of the outstanding shares of the capital stock of a company
whose securities are registered under Section 12 of the Securities Exchange Act
of 1934. For purposes of this Agreement, the term “Direct Competitor” shall mean
any person or entity engaged in the business of developing, marketing or
providing within the continental United States (a) clinical information software
or systems, including emergency department information systems, (b) electronic
medical records software or systems, (c) physician practice management software
or systems, (d) care management solutions, (e) healthcare disaster recovery
solutions, or (f) patient portal solutions.

5.2 No Solicitation of Employees. During the Employment Period and for a period
of the longer of (1) one (1) year following the expiration or earlier
termination of the Employment Period for any reason (other than a termination by
Company without Cause or by Executive for Good Reason) and (2) two (2) years
from the Effective Date, Executive shall not, directly or indirectly, whether
for Executive’s own account or for the account of any other individual or
entity, (i) employ, hire or solicit for employment, or attempt to employ, hire
or solicit for employment, any Employee (as defined below), (ii) divert or
attempt to divert, directly or indirectly, or otherwise interfere in a material
fashion with or circumvent Company’s or any of its affiliates’ relationship
with, any Employees, or (iii) induce or attempt to induce, directly or
indirectly, any Employee to terminate his or her employment or other business
relationship with Company or any of its affiliates. For purposes of this
Section 5.2, “Employee” shall mean any person who is or was employed by Company
or any of its affiliates during the Employment Period; provided, however, that
“Employee” shall not include any person (a) whose employment with Company or any
of its affiliates was terminated by Company or such affiliate without cause or
(b) who was not employed by Company or any of its affiliates at any time during
the six (6) month period immediately prior to the Termination Date.

5.3 Confidential Information. Company has advised Executive, and Executive
acknowledges, that it is the policy of Company to maintain as secret and
confidential all Protected Information (as defined below) and that Protected
Information has been and will be developed at substantial cost and effort to
Company and its affiliates. Executive shall not at any time, directly or
indirectly, divulge, furnish or make accessible to any unauthorized person,
firm, corporation, association or other entity (otherwise than as may be
required in the regular course of Executive’s employment), nor use in any
manner, either during the Employment Period or after the termination of the
Employment Period for any reason, any Protected Information, or cause any such
information of Company or any of its affiliates to enter the public domain,
except as required by law or court order. “Protected Information” means trade
secrets, confidential and proprietary business information of Company or any of
its affiliates, and any other information of Company or any of its affiliates,
including customer lists (including potential customers), sources of supply,
processes, plans, materials, pricing information, internal memoranda, marketing
plans, internal policies, and products and services which may be developed from
time to time by Company or any of its affiliates and their respective agents or
employees, including Executive; provided, however, that information that is or
becomes in the public domain (other than as a result of a breach of this
Agreement), approved for release by Company or lawfully obtained from third
parties who are not bound by a confidentiality agreement with Company, is not
Protected Information.

 

7



--------------------------------------------------------------------------------

5.4 Injunctive Relief. Executive acknowledges and agrees that the restrictions
imposed upon Executive by this Section 5 and the purpose for such restrictions
are reasonable and are designed to protect the Protected Information and the
continued success of Company and its affiliates without unduly restricting
Executive’s future employment by others. Furthermore, Executive acknowledges
that in view of the Protected Information of Company or any of its affiliates
which Executive has or will acquire or has or will have access to and the
necessity of the restriction contained in this Section 5, any violation of the
provisions of this Section 5 may cause irreparable injury to Company, its
affiliates and their respective successors in interest with respect to the
resulting disruption in their operations. By reason of the foregoing, Executive
consents and agrees that if he violates any of the provisions of this Section 5,
Company and its successors in interest, as the case may be, shall be entitled,
in addition to any other remedies that they may have, including monetary
damages, to an injunction to be issued by a court of competent jurisdiction,
restraining Executive from committing or continuing any violation of this
Section 5.

6. No Set-Off or Mitigation.

Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and, except as otherwise provided herein, such amounts shall not be
reduced whether or not Executive obtains other employment.

7. [Intentionally Left Blank]

8. Clawback of Special Bonus.

If the employment of Executive terminates for any reason prior to the first
anniversary of the Effective Date (other than a termination by Company without
Cause or by Executive for Good Reason or as a result of Executive’s death or
disability), Executive shall, within thirty (30) days following the Termination
Date, repay to Company in cash fifty percent (50%) of the Special Bonus.
Executive hereby expressly authorizes Company, subject to applicable law, to
withhold all or a portion of the amount of such payment from any amounts owed to
Executive by Company as of the Termination Date. The parties intend that this
repayment obligation shall apply only in the case of termination of Executive’s
employment under Section 4.4.2 hereof (Termination With Cause by Company or
Without Cause by Executive).

9. Stock Sale Forbearance.

Executive hereby covenants and agrees that, for a period of six (6) months
following the Effective Date, Executive will not, without the prior written
consent of Company, offer, sell, contract to sell, pledge or otherwise dispose
of (or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition by Executive of), directly or indirectly,
any shares of common stock of AHS acquired by Executive in connection with the
Merger.

 

8



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1 Valid Obligation. This Agreement has been duly authorized, executed and
delivered by Company and has been duly executed and delivered by Executive and
is a legal, valid and binding obligation of Company and of Executive,
enforceable in accordance with its terms.

10.2 No Conflicts. Executive represents and warrants that the performance by
Executive of Executive’s duties hereunder will not violate, conflict with, or
result in a breach of any provision of, any agreement to which Executive is a
party.

10.3 Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of North Carolina, without reference to North Carolina’s
choice of law statutes or decisions.

10.4 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one or more of the provisions
hereof shall not affect the validity or enforceability of any other provision.
In the event any clause of this Agreement is deemed to be invalid, the parties
shall endeavor to modify that clause in a manner which carries out the intent of
the parties in executing this Agreement.

10.5 No Waiver. The waiver of a breach of any provision of this Agreement by any
party shall not be deemed or held to be a continuing waiver of such breach or a
waiver of any subsequent breach of any provision of this Agreement or as
nullifying the effectiveness of such provision, unless agreed to in writing by
the parties.

10.6 Notices.

All demands, notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing and shall be personally
delivered or sent by facsimile machine (with a confirmation copy sent by one of
the other methods authorized in this Section 10.6), or by commercial overnight
delivery service, to the parties at the addresses set forth below:

To Allscripts or Company (after the Effective Date):

 

       Allscripts, LLC      222 Merchandise Mart      Number 2024      Chicago,
Illinois 60654      Attention: Chief Executive Officer with a copy to:     
Sidley Austin LLP      One South Dearborn Street      Chicago, Illinois 60603
     Attention: Gary D. Gerstman To Executive:      David Bond      2115 Banbury
Road      Raleigh, North Carolina 27608

 

9



--------------------------------------------------------------------------------

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central
Time and, if sent after 5:00 p.m. Central Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first day (other than
a Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) following the day the same is deposited with the commercial carrier if
sent by commercial overnight delivery service. Each party, by notice duly given
in accordance therewith, may specify a different address for the giving of any
notice hereunder.

10.7 Assignment of Agreement. This Agreement shall be binding upon and inure to
the benefit of Executive and Company, their respective successors and permitted
assigns and Executive’s heirs and personal representatives. This Agreement shall
be personal to Executive for all purposes.

10.8 Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire understanding between the parties, and there are
no other agreements or understandings between the parties with respect to
Executive’s employment by Company and Executive’s obligations thereto. Executive
acknowledges that Executive is not relying upon any representations or
warranties concerning Executive’s employment by Company except as expressly set
forth herein. No amendment or modification to the Agreement shall be valid
except by a subsequent written instrument executed by the parties hereto.

10.9 Dispute Resolution and Arbitration. Except as provided in Section 5.4
above, the following procedures shall be used in the resolution of disputes:

10.9.1 Dispute. In the event of any dispute or disagreement between the parties
under this Agreement, the disputing party shall provide written notice to the
other party that such dispute exists. The parties will then make a good faith
effort to resolve the dispute or disagreement. If the dispute is not resolved
upon the expiration of fifteen (15) days from the date a party receives such
notice of dispute, the entire matter shall then be submitted to arbitration as
set forth in Section 10.9.2.

10.9.2 Arbitration. If the dispute or disagreement between the parties has not
been resolved in accordance with the provisions of Section 10.9.1 above, then
any such controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be settled by arbitration to be held in Chicago,
Illinois, in accordance with the rules of the American Arbitration Association
then in effect. Any decision rendered herein shall be final and binding on each
of the parties, and judgment may be entered thereon in the appropriate state or
federal court. The arbitrators shall be bound to strict interpretation and
observation of the terms of this Agreement. Each party shall bear its own costs
and expenses incurred in connection with any arbitration proceeding under this
Section 10.9.2; provided, however, that Company shall pay all American
Arbitration Association fees, costs and expenses (including the arbitrator’s
fees, costs and expenses) payable in connection with such proceeding.

10.10 Survival. The provisions of Sections 4.4, 5, 6, 7, 8, 9 and 10 of this
Agreement shall survive the expiration or earlier termination of the Agreement.

10.11 Headings; Interpretation. Section headings used in this Agreement are for
convenience of reference only and shall not be used to construe the meaning of
any provision of this Agreement. For purposes of this Agreement, the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation” and the word “or” is not exclusive. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.

10.12 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

ALLSCRIPTS, LLC By:  

/s/ Lee Shapiro

  Lee Shapiro   President A4 HEALTH SYSTEMS, INC. By:  

/s/ John P. McConnell

  John P. McConnell EXECUTIVE: By:  

/s/ David Bond

  David Bond

 

11